1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9
     ANGEE BURRELL,                                )   Case No. 1:16-cv-01118-AWI-SAB (PC)
10                                                 )
                   Plaintiff,                      )   ORDER GRANTING IN PART DEFENDANTS’
11                                                 )   MOTION TO STAY
            v.                                     )
12                                                     [ECF No. 46]
                                                   )
     RUSLAN LOZOVOY, et al.,
                                                   )
13                                                 )
                   Defendants.
14                                                 )
                                                   )
15                                                 )
                                                   )
16                                                 )
17
18          Plaintiff Angee Burrell is appearing pro se and in forma pauperis in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          On January 9, 2019, Defendants Sao filed a partial motion for summary judgment for the

21   failure to exhaust available administrative remedies. 42 U.S.C. § 1997e(a). (ECF No. 44.) Plaintiff

22   filed a statement of non-opposition to that motion on January 28, 2019. (ECF No. 45.) That motion

23   remains pending.

24          Currently before the Court is Defendants motion to stay this case, including the parties’

25   discovery obligations, the dispositive motion deadline, and the ruling on Defendant Sao’s motion for

26   summary judgment. (ECF No. 46.) Defendants request a discovery stay of 120 days, and that the

27   deadlines of the current discovery and scheduling order be modified to allow for the parties’

28   obligations to be completed following the stay. In support, defense counsel declares that the parties

                                                       1
1    met and conferred in good faith by telephone, and have agreed to engage in settlement negotiations,

2    including a potential second settlement conference in this case.1 (ECF No. 46-2.) The parties intend

3    to begin discussions right away by phone and mail, and defense counsel has begun contacting court

4    staff for a potential settlement conference date. (Id.)

5           The Court finds good cause to grant the requested stay and modification of the discovery and

6    scheduling order, in part. Fed. R. Civ. P. 16(b)(4). Judicial economy and the fair and efficient

7    adjudication of this matter is well-served by limiting the burdens of discovery and extending the

8    deadlines for the parties’ other obligations while the parties undergo settlement negotiations in good

9    faith. Thus, the Court shall stay discovery for 120 days to allow the parties to attempt to resolve this

10   matter, and shall vacate the currently pending deadlines. The Court shall issue an amended discovery

11   and scheduling order after 120 days, or sooner if the parties inform the Court in writing that settlement

12   negotiations have broken down and the matter is ready to resume.

13          However, the Court does not find that a just, speedy resolution of this matter is benefitted by

14   any stay of the ruling on the motion for summary judgment filed by Defendant Sao on January 9,

15   2019. Rather, that motion appears ripe for a ruling, which will resolve one of the pending claims in

16   this case. As a result, the Court anticipates that a ruling will be issued on that matter in due course.

17          For these reasons, it is HEREBY ORDERED that:

18          1.    Defendants’ motion to stay, filed on January 29, 2019 (Doc. No. 46) is granted in part;

19          2.    Discovery is stayed in this matter for 120 days;

20          3.    The deadline to amend pleadings, discovery deadline, and dispositive motion deadline in

21                the Court’s October 9, 2018 discovery and scheduling order, are vacated;

22          4.    The Court will issue an order lifting the stay of discovery and amending the above

23                deadlines after 120 days from the date of this order, unless the parties notify the Court in

24                writing sooner that the matter is ready to proceed; and

25   ///

26
27
     1
      An initial settlement conference was held in this case on October 3, 2018, before the Honorable
28   Barbara A. McAuliffe, at which this case did not settle. (ECF No. 39.)
                                                          2
1             5.     Defendants’ request that a ruling on Defendant Sao’s partial motion for summary

2                    judgment, filed on January 9, 2019 (Doc. No. 44) be stayed, is denied.

3
4    IT IS SO ORDERED.

5    Dated:        January 30, 2019
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
